Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00638-CV

                           SWIFT ENERGY OPERATING, LLC,
                                     Appellant

                                                v.

  REGENCY FIELD SERVICES LLC, Regency Energy Partners LP, Regency GP LP, and
                          Regency GP LLC,
                              Appellees

                From the 343rd Judicial District Court, McMullen County, Texas
                              Trial Court No. M-14-0029-CV-C
                         Honorable Janna K. Whatley, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, Swift Energy Operating, LLC’s motion
for rehearing is DENIED. Acting sua sponte, we WITHDRAW our April 10, 2019 opinion and
judgment and substitute this opinion and judgment in their stead.

        Appellees’ December 19, 2018 unopposed motion for leave to file notice of supplemental
authority and Appellant’s January 18, 2019 unopposed motion for leave to file response to
Appellees’ notice of supplemental authority are GRANTED.

       We AFFIRM the portion of the trial court’s order that grants summary judgment for
Appellees against Appellant’s PCQ lease claims.

       We REVERSE the portion of the trial court’s order that grants summary judgment for
Appellees against Appellant’s non-PCQ leases claims.

       We REMAND this cause to the trial court.

       SIGNED May 29, 2019.

                                                 _____________________________
                                                 Patricia O. Alvarez, Justice